DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “70” (see Figure 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

In this instance, the abstract recites the phrase that can be implied “of this invention” in the 2nd line.


The disclosure is objected to because of the following informalities:  on page 21, 7th line, replace “Bonging” with “Bonding” after “8.”.  Appropriate correction is required.

Claim Objections
Claims 1 and 4-6 are objected to because of the following informalities:
In claim 1, 2nd line, replace “step” with “steps” before “of”.
In claim 1, 13th line, replace “field” with “fields” after “external” to be in agreement with “external fields” in the 8th line of claim 1.
In claim 4, 2nd line, delete “,” after “AZ91D”.
In claim 5, 1st line, delete “of” after “comprise”.
In claim 6, 1st line, delete “of” after “comprises”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 1 (in the 1st line) is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites the limitation "the solid components" in the 5th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the interfaces" bridging the 5th and 6th lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 1 recites the limitation "the solid components" in the 6th line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the liquid" in the 8th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the liquid” with “the liquid material” to obtain proper antecedent basis with “a freezable liquid material” in the 5th line of claim 1.
The term “long enough” in claim 1 (in the 9th line) is a relative term which renders the claim indefinite. The term “long enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “interface” with “interfaces” to obtain proper antecedent basis with “interfaces” in the 6th line of claim 1.
Claim 1 recites the limitation "the influence" in the 12th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 1 recites the limitation "the entire liquid material" in the 14th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “entire” to obtain proper antecedent basis.
Claim 1 recites the limitation "the solid components" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the solid components" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.
With regard to claim 5, last line, the limitation “similar to dissimilar” is indefinite since these terms have opposite meanings in the same limitation.  Correction and clarification are required.
Claim 6 recites the limitation "the solid component" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the solid component" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.
st line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “field” with “fields” to obtain proper antecedent basis.
The term “small” in claim 10 (in the 1st line) is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “high enough” in claim 10 (in the last line) is a relative term which renders the claim indefinite. The term “high enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 recites the limitation "the liquid" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the liquid” with “the liquid material” to obtain proper antecedent basis to obtain proper antecedent basis with “a freezable liquid material” in the 5th line of claim 1.
The term “high enough” in claim 11 (in the 2nd line) is a relative term which renders the claim indefinite. The term “high enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 11 recites the limitation "the liquid" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to th line of claim 1.
The term “high enough” in claim 12 (in the 2nd line) is a relative term which renders the claim indefinite. The term “high enough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 recites the limitation "the liquid" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “the liquid” with “the liquid material” to obtain proper antecedent basis to obtain proper antecedent basis with “a freezable liquid material” in the 5th line of claim 1.
Claim 13 recites the limitation "the said external field" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “field” with “fields” to obtain proper antecedent basis.
Claim 14 recites the limitation "the existence" bridging the 2nd and 3rd lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 14 recites the limitation "the performance" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 14 recites the limitation "the bonding" in the 3rd line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
14 recites the limitation "the solid components" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the cooling" bridging the 1st and 2nd lines.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 15 recites the limitation "the said solid component" in the 2nd line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 15, the phrase "such as" (in the 2nd line) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation "the said external field" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to replace “field” with “fields” to obtain proper antecedent basis.
Claim 15 recites the limitation "the solid component" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the solid component" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 110640116 A, of which a complete copy of the Chinese document with a machine translation is provided with this Office Action.
Regarding independent claim 1, as well as claims 5 and 8, CN ‘116 discloses a method of producing metallurgical bonds within a composite casting (abstract; pages 2 and 3 of translation under “summary of the invention”; pages 7 and 8 of translation under “Specific implementation methods” on page 7; and Figures 2A-2E, 3A, and 3B), in which the method comprises the following steps:
placing a solid metal insert (2) into a mold cavity (4) of a mold (3);
introducing/pouring liquid metal alloy material (e.g. aluminum alloy or magnesium alloy) into the mold cavity (4) to contact at least one interface of the insert (2);
applying external fields to generate local stirring in the liquid metal alloy material near the at least one interface of the insert (2) over a duration of time, wherein the external fields are provided by magnetic or mechanical actuators (5) and (11);
producing local progressive solidification from the interface(s) to the liquid metal alloy material to drive bubbles away from the interface(s) under influence of the external fields; and

Regarding claim 2, the liquid metal alloy material is a liquid containing certain fractions of solid.
Regarding claims 3 and 4, the liquid metal alloy material is an aluminum alloy or a magnesium alloy (see the paragraph bridging pages 2 and 3 of translation).  With regard to the types of materials (aluminum and magnesium alloys) that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 15-17, the method includes local progressive solidification to be assisted by cooling of the liquid metal alloy material, and further includes a casting process via forming the composite casting article by pouring the liquid metal alloy material over a solid component, or insert (2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN 110640116 A.
Regarding claims 6 and 7, CN ‘116 lacks an explicit disclosure of the insert to have a coating, and wherein the insert is made of an aluminum alloy, cast iron, titanium alloy, or steel.  However, it would have been obvious to one of ordinary skill in the art to have the insert to be made of any selected material in a casting process to be compatible with a liquid metal (e.g. aluminum) alloy material, in order to form a solid composite casting article having strong metallurgical bonds.  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 9-13, CN ‘116 fails to explicitly teach the ranges of frequencies, power levels, and current densities of the external fields that are provided magnetically or mechanically.  However, since CN ‘116 discloses using one or both of magnetic and mechanical actuators (as applied to applicants’ claim 8 above), it would have been obvious to one of ordinary skill in the art to apply suitable values/ranges of frequencies, power levels, and current densities of the external fields, since it would depend on the design expediency of improving metallurgical bonds between the insert and the liquid metal (e.g. aluminum) alloy material during solidification via use of the external fields.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the In re Boesch, 205 USPQ 215 (1980).
Regarding claim 14, although CN ‘116 lacks an explicit disclosure of maintaining local progressive solidification from the interface(s) to the liquid metal alloy material above which an existence of porosity and oxides does not affect performance of bonding to join to the solid component (insert), it would have been obvious to one of ordinary skill in the art to provide casting parameters which avoid porosity and oxidation buildup within the interface(s), in order to improve strength of the metallurgical bonds, thus improving the material properties of the solid composite casting article.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        March 17, 2022